UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA,
             -against-                                     ORDER
                                                       17-CR-544 (NGG)
MICHAEL LESLIE COHEN,
                         Defendant.


     NICHOLAS G. GARAUFIS, United States District Judge.
     On November 19, 2019, this court sentenced Defendant Michael
     Cohen to a three-month term of imprisonment following his plea
     of guilty to one count of making false statements in violation of
     18 U.S.C. § 1001. (See Judgment (Dkt. 10).) Mr. Cohen is cur-
     rently serving that sentence at FCI Berlin in Berlin, Maine, and is
     scheduled to be released upon its expiration on April 27, 2020.
     Mr. Cohen now moves this court to order that his sentence be
     modified so that he may be released on April 20, 2020 and serve
     the balance of his sentence on unsupervised home confinement
     at his parents’ home in Maine. (See Dkt. 69.) Mr. Cohen has ad-
     vised the court that the Bureau of Prisons anticipated releasing
     him on that date to serve the last week of his sentence on super-
     vised home release in light of the ongoing COVID-19 pandemic,
     but that this plan fell apart due to the unavailability of a proba-
     tion officer to supervise him. (Id. at 2.)
     In preparation for his release, Mr. Cohen was quarantined in the
     special housing unit on April 7, 2020, and, unless released, will
     be required to remain in the special housing unit until his prison
     term expires. (Id.) While in the special housing unit, Mr. Cohen
     is confined alone in his cell for 23 hours per day and is unable to
     communicate with his family or anyone else. (Id.). The Govern-
     ment takes no position on Mr. Cohen’s request. (Id. at 1.)




                                      1
         Having reviewed Mr. Cohen’s submission, the court concludes
         that Mr. Cohen’s present circumstance qualifies as an “extraordi-
         nary and compelling reason” within the meaning of 18 U.S.C.
         § 3582(c)(1)(A)(i).
         Accordingly, Mr. Cohen’s (Dkt. 69) Motion is GRANTED.
         The Bureau of Prisons is ORDERED to release Mr. Cohen from
         custody on April 20, 2020. Mr. Cohen shall remain on unsuper-
         vised home confinement at his parents’ home until the expiration
         of his sentence on April 27, 2020.
SO ORDERED.


Dated:      Brooklyn, New York
            April 17, 2020

                                                    _/s/ Nicholas G. Garaufis_
                                                    NICHOLAS G. GARAUFIS
                                                    United States District Judge




                                        2
